Citation Nr: 0434461	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  04-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  The veteran 
filed a claim for special monthly compensation in May 2001.  
This claim was denied in the April 2002 rating decision.  

In November 2003, the veteran underwent an examination to 
determine his housebound status and his need for the regular 
aid and attendance of another person.  The examiner noted 
that the veteran needed assistance in his activities of daily 
living and to protect him from the hazards of his 
environment.  His gait was slow and unsteady with a cane.  He 
needed assistance with bathing, dressing and shaving.  He 
could feed himself with minimal assistance.  The examiner 
noted that the veteran had decreased range of motion in the 
lower extremities with chronic pain in the legs and hips.  
The examiner noted that the veteran's weight bearing, balance 
and propulsion were all poor.  The veteran had a history of 
frequent falls when he attempted to walk without supervision.  
The veteran used a cane, a walker and a wheel chair.  The 
examiner also noted that the veteran reported having chronic 
dizziness, some memory loss and very poor balance.  He was 
not able to leave the home without assistance and needed 
constant supervision.  

The examiner stated that the veteran had sensorineural 
hearing loss and senile cataracts with very poor vision.  The 
diagnoses were osteoarthritis, hypertension, generalized 
anxiety disorder, depressive disorder, cardiac dysrhthmias, 
organic affective disorder, lumbago and an esophageal 
condition.  

The veteran's only service-connected disability is diffuse 
degenerative disc disease of the lumbar spine with spinal 
stenosis at L4-5.  His current rating is 60 percent.  In his 
April 2004 VA Form 9, the veteran stated that his service-
connected disability caused him to have problems with 
walking.  

The Board observes, however, that the November 2003 
examination report suggests other factors, such as dizziness 
and poor vision that could account for the veteran's in 
ability to perform activities of daily living.  Clarification 
is needed to determine the degree to which service-connected 
disability affects the veteran's ability to perform these 
types of activities.  

In view of the foregoing, the claim is remanded to the RO for 
the following actions:

1.  Ask the physician who examined the 
veteran in November 2003 to provide an 
addendum to the examination report for 
the purpose of clarifying the degree to 
which the service-connected lumbar spine 
disability limits the veteran's ability 
to perform activities of daily living.  

The claims folder should be made 
available for use in studying the case.  
Based on a review of the clinical record, 
the examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the service-
connected back disability itself is 
productive of sufficient disablement as 
render the veteran housebound in fact or 
to require the regular aid and attendance 
of another person?  

The clinical basis for the opinion should 
be set forth in detail.  If the same 
examiner is no longer available, another 
physician should review the clinical 
record.  

2.  Thereafter, the RO should 
readjudicate the claim.  The RO should 
consider all possible avenues of 
entitlement, including 38 C.F.R. 
§ 3.151(a).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




